Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 24, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court correctly denied the defendant’s motion to withdraw his plea of guilty upon his failure to successfully complete a drug treatment program. By deferring sentence until the defendant successfully completed a drug treatment program, the court properly placed the defendant on interim probation (see, People v Avery, 85 NY2d 503). The court properly enhanced the defendant’s sentence without offering him the opportunity to withdraw his plea when he failed to successfully complete the program. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.